— Appeal from a judgment of the Supreme Court, Onondaga County (John J. Brunetti, A.J.), rendered September 30, 2005. The judgment convicted defendant, upon a jury verdict, of forgery in the second degree (three counts) and petit larceny.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of three counts of forgery in the second degree (Penal Law § 170.10 [1]) and one count of petit larceny (§ 155.25). We reject the contention of defendant that the verdict is against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). “Great deference is accorded to the fact-finder’s opportunity to view the witnesses, hear the testimony and observe demeanor,” and it cannot be said that the jury failed to give the evidence the weight it should be accorded (id.). Defendant failed to preserve for our review *1230his contention that the conviction is not supported by legally sufficient evidence (see People v Gray, 86 NY2d 10, 19 [1995]). Contrary to the further contention of defendant, the record establishes that he received meaningful representation (see generally People v Baldi, 54 NY2d 137, 147 [1981]). There is no indication in the record that defense counsel left the courtroom during voir dire, and thus there is no support for the contention of defendant that he was denied his right to counsel during a critical stage of the trial. Finally, the sentence is not unduly harsh or severe. Present — Hurlbutt, J.P., Martoche, Smith, Fahey and Peradotto, JJ.